FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 25, 2022

                                     No. 04-21-00586-CV

                                       Hamzah ANJUM,
                                          Appellant

                                               v.

                                Zeenat SHAMS-UL-QAMAR,
                                         Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-24053
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due April 22, 2022. On April 21, 2022, appellant filed a
motion asking for a forty-five-day extension to file the brief. After consideration, we grant the
motion and order appellant to file his brief by June 6, 2022. Counsel is advised no further
extensions of time will be granted absent a motion, filed before the brief is due, (1)
demonstrating extraordinary circumstances justifying further delay, (2) advising the court of the
efforts counsel has expended in preparing the brief, and (3) providing the court reasonable
assurance the brief will be completed and filed by the requested extended deadline. The court
does not generally consider a heavy work schedule to be an extraordinary circumstance.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court